          Case 5:20-cv-03237-SAC Document 6 Filed 09/18/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


RONALD LEE KIDWELL,

               Plaintiff,

               v.                                             CASE NO. 20-3237-SAC

JOHNSON COUNTY ADULT
DETENTION CENTER, et al.,

               Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Ronald Lee Kidwell is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

an opportunity to file a proper amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. Plaintiff is currently confined at the

Johnson County Adult Detention Center in Olathe, Kansas (“JCADC”).

       Plaintiff alleges in his Compliant that on April 9, 2020, a privileged letter he sent to his

attorney was returned to Plaintiff because he had the wrong address on the envelope. Plaintiff

alleges that the sealed envelope was opened by the mailroom outside of Plaintiff’s presence,

despite a notation in red ink stating that “this letter has not been opened or inspected.”

       Plaintiff names the JCADC and Johnson County Sheriff Calvin H. Hayden as defendants.

Plaintiff seeks damages in the amount of $20,000.



                                                  1
          Case 5:20-cv-03237-SAC Document 6 Filed 09/18/20 Page 2 of 8




II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A

court liberally construes a pro se complaint and applies “less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the

court accepts all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006). On the other hand, “when the allegations in a complaint, however

true, could not raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a



                                                2
           Case 5:20-cv-03237-SAC Document 6 Filed 09/18/20 Page 3 of 8




claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

        1. Legal Mail

        Plaintiff alleges that legal mail he sent to his attorney was returned to him due to an



                                                   3
          Case 5:20-cv-03237-SAC Document 6 Filed 09/18/20 Page 4 of 8




incorrect address. Plaintiff alleges that the mailroom opened the sealed envelope outside of

Plaintiff’s presence. Plaintiff does not allege that this happened more than once. The Tenth

Circuit has held that where prison officials opened one piece of constitutionally protected mail

by accident, “[s]uch an isolated incident, without any evidence of improper motive or resulting

interference with [the inmate’s] right . . . of access to the courts, does not give rise to a

constitutional violation.” Florence v. Booker, 23 F. App’x 970, 972 (10th Cir. 2001) (citing

Smith v. Maschner, 899 F.2d 940, 944 (10th Cir. 1990)). Likewise, this Court has held that

where a plaintiff has alleged merely two isolated incidents in which jail officials opened legal

mail, plaintiff “must therefore show either an improper motivation by defendants or denial of

access to the courts.” Thompson v. Hooper, No. 05-3470-JWL, 2006 WL 1128692, at *4 (D.

Kan. April 25, 2006) (citing Florence, 23 F. App’x at 972); see also Bagguley v. Barr, 893 F.

Supp. 967, 972 (D. Kan. 1995) (“[A]ssuming these three envelopes were opened in violation of

the applicable federal regulations, such conduct, under the circumstances of this case, does not

rise to the level of a constitutional violation.”); Williams v. Armstrong, No. 12-3136-SAC, 2013

WL 812185, at *4 (D. Kan. March 5, 2013) (claim dismissed where prisoner’s legal mail was

opened on one or more occasions and was explained to him as an error); Elrod v. Swanson, 478

F. Supp. 2d 1252, 1275 (D. Kan. 2007) (plaintiff could not show injury from alleged opening of

legal mail where plaintiff did not argue interference with communication with counsel and did

not show anything more than an inadvertent mistake by prison officials); Rashaw-Bey v.

Carrizales, No. 09-3075-JAR, 2010 WL 3613953, at *8 (D. Kan. Sept. 3, 2010) (inadvertent

opening of three envelopes with no allegation of deliberate conduct on part of prison officials

insufficient to establish a First Amendment constitutional violation). Because Plaintiff has not

alleged improper motive or interference with access to the courts or counsel, he has failed to



                                               4
          Case 5:20-cv-03237-SAC Document 6 Filed 09/18/20 Page 5 of 8




allege a constitutional violation and his claim is subject to dismissal.

       2. Personal Participation

       Plaintiff has failed to allege how the Sheriff personally participated in the deprivation of

his constitutional rights. An essential element of a civil rights claim against an individual is that

person’s direct personal participation in the acts or inactions upon which the complaint is based.

Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Trujillo v. Williams, 465 F.3d 1210, 1227

(10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997). Conclusory

allegations of involvement are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)

(“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.”). As a result, a plaintiff is required to name each defendant not only in the caption

of the complaint, but again in the body of the complaint and to include in the body a description

of the acts taken by each defendant that violated plaintiff’s federal constitutional rights.

       Plaintiff alleges that the Sheriff “allows his employees to use the law to break the law and

violate rights.” (Doc. 1, at 2.) Mere supervisory status is insufficient to create personal liability.

Duffield v. Jackson, 545 F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to

create § 1983 liability). An official’s liability may not be predicated solely upon a theory of

respondeat superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473,

1476 FN4 (10th Cir. 1994), cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory

liability must show “(1) the defendant promulgated, created, implemented or possessed

responsibility for the continued operation of a policy that (2) caused the complained of

constitutional harm, and (3) acted with the state of mind required to establish the alleged

constitutional deprivation.” Dodds v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010), cert.



                                                  5
          Case 5:20-cv-03237-SAC Document 6 Filed 09/18/20 Page 6 of 8




denied, 563 U.S. 960 (2011). “[T]he factors necessary to establish a [supervisor’s] § 1983

violation depend upon the constitutional provision at issue, including the state of mind required

to establish a violation of that provision.” Id. at 1204 (citing Iqbal, 129 S. Ct. at 1949).

Plaintiff’s claims against the Sheriff are subject to dismissal.

       3. Detention Facility

       Plaintiff names the JCADC as a defendant. “To state a claim under § 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under color of state

law.” West v. Atkins, 487 U.S. 42, 48 (1988) (emphasis added). Prison and jail facilities are not

proper defendants because none is a “person” subject to suit for money damages under § 1983.

See Will v. Michigan Dept. of State Police, 491 U.S. 58, 66, 71 (1989); Clark v. Anderson,

No. 09-3141-SAC, 2009 WL 2355501, at *1 (D. Kan. July 29, 2009); see also Aston v.

Cunningham, No. 99–4156, 2000 WL 796086 at *4 n.3 (10th Cir. Jun. 21, 2000) (“a detention

facility is not a person or legally created entity capable of being sued”); Busekros v. Iscon,

No. 95-3277-GTV, 1995 WL 462241, at *1 (D. Kan. July 18, 1995) (“[T]he Reno County Jail

must be dismissed, as a jail is not a ‘person’ within the meaning of § 1983.”). Plaintiff’s claims

against the JCADC are subject to dismissal.

       4. Damages

       Plaintiff’s request for compensatory damages is barred by 42 U.S.C. § 1997e(e), because

Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in pertinent part that

“[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury.” 42 U.S.C. § 1997e(e).



                                                  6
            Case 5:20-cv-03237-SAC Document 6 Filed 09/18/20 Page 7 of 8




IV. Response and/or Amended Complaint Required

          Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1

Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice for failure to state a claim.

          IT IS THEREFORE ORDERED THAT Plaintiff is granted until October 16, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until October 16, 2020, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3237-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          7
  Case 5:20-cv-03237-SAC Document 6 Filed 09/18/20 Page 8 of 8




IT IS SO ORDERED.

Dated September 18, 2020, in Topeka, Kansas.



                                 s/ Sam A. Crow
                                 Sam A. Crow
                                 U.S. Senior District Judge




                                   8
